DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/01/21 has been entered.
Claim Objections
Claims 34 and 36 are objected to because of the following informalities:
Concerning claim 34, line 13, “the opening in the distal end of the bur” should read “the first opening in the utmost distal end of the bur”
Concerning claim 36, line 1, “an inner tubular member” should read “the inner tubular member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34 and 36-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Varsseveld (US 6,068,641), cited in previous office action.
Regarding claim 34, an invention relating to a surgical cutter, Varsseveld discloses (Figs. 1-3A, 4, 7) a method comprising: rotatably receiving an inner tubular member (12) within an outer tubular member (14, 60, 76; Abstract; Col. 4, lines 66-67 & Col. 5, line 1), including: arranging the inner tubular member to define an aspiration lumen [i.e. lumen (24) within inner member] extending from a distal end, which defines a bur (20), to a proximal end connectable to a negative pressure source [i.e. the means by which the suction is produced (Col. 4, lines 4-16)], the bur including a second conduit [i.e. lumen (24) within bur] in communication with the aspiration lumen with one end of the second conduit exposed at a first opening (22) in a distal end (B, see annotated figure below) of the bur; positioning the surgical instrument to place the bur in contact with target tissue at a treatment site; and rotating the bur to remove portions of the target tissue while directing fluid onto the treatment site via a second opening at an utmost distal end of at least one first conduit defined by an at least partially hollow sidewall (62) of the outer tubular member and while aspirating fluid and removed tissue, through the opening in the distal end of the bur and the aspiration lumen of the inner tubular member, from the treatment site (Col. 3, lines 26-35 & Col. 4, lines 8-27).

    PNG
    media_image1.png
    254
    787
    media_image1.png
    Greyscale

Regarding claim 36, Varsseveld discloses the method of claim 34. Varsseveld further discloses wherein rotatably receiving the inner tubular member comprises: arranging the outer tubular member 
Regarding claim 37, Varsseveld discloses the method of claim 36. Varsseveld further discloses comprising: arranging the bur to extend distally beyond, and spaced apart from, the distal section of the outer tubular member (Figs. 9-11; Col. 5, lines 46-48).
Regarding claim 38, Varsseveld discloses the method of claim 36. Varsseveld further discloses (Figs. 4-5) comprising: arranging the at least partially hollow side wall as a first sleeve (60) coaxially disposed within a second sleeve (76), and with an inner surface of the first sleeve defining the first lumen extending from the proximal section to the distal section, with the inner tubular member coaxially disposed within the first lumen (Fig. 2; Col. 5, lines 33-42).
Regarding claim 39, Varsseveld discloses the method of claim 38. Varsseveld further discloses (Figs. 3A-G) comprising: arranging the at least partially hollow side wall of the outer tubular member as a plurality of conduits (62) uniformly spaced apart about a circumference of the side wall and each respective conduit extending a majority of a length of the first sleeve (60; Figs. 4-5), and wherein each conduit is defined by an elongate recess formed between an outer surface of the first sleeve and an inner surface of the second sleeve (14/76; Col. 4, lines 21-26).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 20-24, 26-28, and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varsseveld (US 6,068,641) in view of Adams (US 6,312,438), cited in the previous office action.
Regarding claim 20, an invention relating to a surgical cutter, Varsseveld discloses (Figs. 1-3A, 4, 7) a surgical cutting instrument (10) comprising: an outer tubular member (14, 60, 76) including an at least partially hollow side wall (62) which defines at least one first conduit (Col. 4, lines 19-48), a proximal section (A, see annotated figure below) having a proximal window (30) connectable to an external fluid source (Col. 4, lines 16-19), and an opposite distal section (B, see annotated figure below) including an opening at an utmost distal end of the outer tubular member aligned to direct fluid from an interior of the at least one first conduit out of the opening onto a treatment site (Col. 4, lines 47-48); and an inner tubular member (12) rotatably received within a first lumen defined by the side wall of the outer tubular member (Abstract; Col. 4, lines 66-67 & Col. 5, line 1) and defining an aspiration lumen [i.e. lumen (24) within inner member] separate and independent from the first lumen, the inner tubular member including a distal end defining a bur (20) distally spaced apart from the distal section of the outer tubular member (Figs. 9-11; Col. 5, lines 46-48). Also, Varsseveld further discloses (Fig. 2) a second conduit [i.e. lumen (24) within bur] extending through the bur (20) from an opening (22) at a distal portion of the bur to a proximal end (C, see annotated figure below) at which the conduit is in fluid communication with the aspiration lumen within the inner tubular member to define an aspiration pathway through an interior of the instrument (Col. 4, lines 8-16).

    PNG
    media_image1.png
    254
    787
    media_image1.png
    Greyscale
 
Varsseveld fails disclose wherein the bur comprises a second conduit extending through the bur from an opening at an utmost distal end of the bur to a proximal end.
In the same field of endeavor, which is surgical cutters, Adams teaches wherein a bur (36) comprises a second conduit (58) extending through the bur from an opening (60) at an utmost distal end (54) of the bur to a proximal end (D, see annotated figure below) at which the second conduit is in fluid communication with the aspiration lumen within the inner tubular member to define an aspiration pathway through an interior of the instrument (Col. 8, lines 48-55).

    PNG
    media_image2.png
    136
    287
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a second conduit extending through the bur from an opening  at a distal portion of the bur to a proximal end of Varsseveld that allows fluid communication with the aspiration lumen within the inner tubular member to define an aspiration pathway through an interior of the instrument, for a second conduit extending through the bur from an opening at an utmost distal end of the bur to a proximal end of Adams since the structures perform the same function of defining an aspiration pathway through an interior of the instrument. Simply substituting one aspiration pathway for another would yield the predicable result of allowing aspiration through the interior of the instrument. See MPEP 2143.
Regarding claim 21, Varsseveld, as modified by Adams, discloses the instrument of claim 20. Varsseveld further discloses wherein the utmost distal end of the bur comprises an utmost distal end of the instrument (Figs. 9-11; Col. 5, lines 46-48).
Regarding claim 22, Varsseveld, as modified by Adams, discloses the instrument of claim 20, and wherein the opening is centrally located on the utmost distal end of the bur [i.e. the opening (60), see Adams figure 4].
Regarding claim 23, Varsseveld, as modified by Adams, discloses the instrument of claim 22. Varsseveld discloses further wherein bur comprises a curved portion [E, see annotated figure below], which includes the utmost distal end of the bur.

    PNG
    media_image3.png
    254
    787
    media_image3.png
    Greyscale

Regarding claim 24, Varsseveld, as modified by Adams, discloses the instrument of claim 23. Varsseveld further discloses wherein the bur comprises a proximal portion (G, see annotated figure above) extending proximally from the curved portion and defining an elongate shaft portion. However, Varsseveld fails to further disclose the elongate shaft portion comprising a first diameter less than a second diameter of the curved portion and with the first diameter corresponding to a diameter of the inner tubular member.
Adams further teaches an elongate shaft portion (46) comprising a first diameter (D1, see annotated figure below) less than a second diameter (D2, see annotated figure below) of a curved portion (H, see annotated figure below) and with the first diameter corresponding to a diameter of the inner tubular member.

    PNG
    media_image4.png
    163
    288
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a proximal portion defining an elongate shaft portion of a larger diameter than the curved portion of Varsseveld that allows fluid communication with the aspiration lumen within the inner tubular member to define an aspiration pathway through an interior of the instrument, for a proximal portion defining an elongate shaft portion of a lesser diameter than the curved portion of Adams since the structures perform the same function of defining an aspiration pathway through an interior of the instrument. Simply substituting one aspiration pathway for another would yield the predicable result of allowing aspiration through the interior of the instrument. See MPEP 2143.
Regarding claim 26, Varsseveld, as modified by Adams, discloses the instrument of claim 23. Varsseveld further discloses wherein the curved portion of the bur comprises a diameter (D3, see annotated figure below) greater than a diameter (D4, see annotated figure below) of the inner tubular member.

    PNG
    media_image5.png
    254
    787
    media_image5.png
    Greyscale

Regarding claim 27, Varsseveld, as modified by Adams, discloses the instrument of claim 20. Varsseveld further discloses wherein a longitudinal axis of the second conduit extending through the bur is in alignment with a longitudinal axis of the aspiration lumen defined by and extending through the inner tubular member [i.e. both axis are along the longitudinal axis (2; Fig. 1)].
Regarding claim 28, Varsseveld, as modified by Adams, discloses the instrument of claim 20. Varsseveld further discloses (Figs. 4-5) wherein the at least partially hollow sidewall of the outer tubular member comprises a first sleeve (60) and a second sleeve (76) with the first sleeve coaxially disposed within the second sleeve, wherein the inner tubular member is separate from, and independent of, the first sleeve of the sidewall of the outer tubular member (Col. 5, lines 33-42).
Regarding claim 30, Varsseveld, as modified by Adams, discloses the instrument of claim 28. Varsseveld further discloses (Figs. 3A-G) wherein the at least one first conduit defined by the at least partially hollow side wall of the outer tubular member comprises: a plurality of conduits (62) uniformly spaced apart about a circumference of the side wall and each respective conduit extending a majority of a length of the first sleeve (60; Figs. 4-5), and wherein each conduit is defined by an elongate recess formed between an outer surface of the first sleeve and an inner surface of the second sleeve (14/76; Col. 4, lines 21-26).
Regarding claims 31 and 32, Varsseveld, as modified by Adams, discloses the instrument of claim 20. Varsseveld further discloses (Fig. 2) comprising: [Claim 31] a hub (40) including a second lumen [i.e. space occupied by outer tube (Fig. 2) and a fluid port [i.e. where the “water flow in” (Fig. 2)], wherein the proximal section of the outer tubular member is coaxially disposed within, and secured to, the second lumen of the hub (Col. 5, lines 36-40), and wherein the fluid port of the hub is in fluid communication with the at least one first conduit of the outer tubular member via the proximal window; [Claim 32] and the external fluid source in communication with the proximal window of the proximal section of the outer tubular member (Col. 4, lines 16-19); and a rotational controller configured to rotate the inner tubular member relative to the outer tubular member to cause rotation of the bur onto a target tissue at a surgical treatment site (Col. 3, lines 15-19 & 66-67; Col. 4, lines 1-7), wherein the irrigation fluid is selectively directed [i.e. by a valve (57)]to flow from the at least one first conduit onto the surgical treatment site (Col. 5,lines 24-32).
Regarding claim 33, Varsseveld, as modified by Adams, discloses the surgical instrument of claim 20. Varsseveld further discloses comprising a system including a negative pressure source [i.e. the means by which the suction is produced] in fluid communication with the aspiration pathway via a handpiece effectuating fluid communication to the lumen of the inner tubular member and the at least one first conduit of the bur (Col. 4, lines 4-16).
Claim 35 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varsseveld (US 6,068,641) as applied to claim 34 above, and further in view of Adams (US 6,312,438).
Regarding claim 35, Varsseveld discloses the method of claim 34. Also, Varsseveld further discloses (Fig. 2) a second conduit [i.e. lumen (24) within bur] extending through the bur (20) from an opening (22) at a distal portion of the bur to a proximal end (C, see annotated figure below) at which the conduit is in fluid communication with the aspiration lumen within the inner tubular member to define an aspiration pathway through an interior of the instrument (Col. 4, lines 8-16). However, Varsseveld fails to further disclose wherein arranging the inner tubular member comprises arranging the first opening to be at an utmost distal end of the bur.
In the same field of endeavor, which is surgical cutters, Adams teaches wherein a bur (36) comprises a second conduit (58) extending through the bur from an opening (60) at an utmost distal end (54) of the bur to a proximal end (D, see annotated figure below) at which the second conduit is in fluid communication with the aspiration lumen within the inner tubular member to define an aspiration pathway through an interior of the instrument (Col. 8, lines 48-55).

    PNG
    media_image2.png
    136
    287
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a second conduit extending through the bur from an opening  at a distal portion of the bur to a proximal end of Varsseveld that allows fluid communication with the aspiration lumen within the inner tubular member to define an aspiration pathway through an interior of the instrument, for a second conduit extending through the bur from an opening at an utmost distal end of the bur to a proximal end of Adams since the structures perform the same function of defining an aspiration pathway through an interior of the instrument. Simply substituting one aspiration pathway for another would yield the predicable result of allowing aspiration through the interior of the instrument. See MPEP 2143.
Allowable Subject Matter
Claims 25 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no art alone or in combination that teaches “wherein the elongate shaft portion extends distally beyond a distal end of the outer tubular member” or “wherein bur comprises a curved distal portion which has a diameter a greater than a diameter of the first sleeve of the outer tubular member”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771